UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1988


In re: QUINBY BOYD,

                    Petitioner.



            On Petition for Writ of Mandamus. (3:15-cr-00298-RJC-DSC-1)


Submitted: October 14, 2021                                   Decided: October 18, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Quinby Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Quinby Boyd petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his motion for compassionate release. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket reveals

that the district court denied Boyd’s motion for compassionate release on September 20,

2021. Accordingly, because the district court has recently decided Boyd’s case, we deny

the mandamus petition as moot. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                          PETITION DENIED




                                               2